Citation Nr: 0730378	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  98-17 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
left foot fasciotomy residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
November 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In December 2003, the Board remanded this issue for 
additional evidentiary development.  This case has since been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The musculoskeletal residuals of the veteran's left 
fasciotomy are manifested by symptomatology that most closely 
approximates moderately severe foot injury.

2.  Scarring from the left fasciotomy is painful on 
examination.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for musculoskeletal residuals of a left fasciotomy 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5284 (2006).

2.  The criteria for a separate 10 percent rating, but not 
higher, for scarring from the left fasciotomy have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected left fasciotomy residuals.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claim was initially 
adjudicated long before the enactment of the VCAA in November 
2000.  The record reflects that the originating agency 
provided the veteran with the notice required under the VCAA, 
to include notice that he submit any pertinent evidence in 
his possession, by letter mailed in May 2004, after its 
initial adjudication of the claim.  Notice of the type of 
evidence necessary to establish an effective date for the 
increased rating sought was provided in July 2006.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the claim in March 2007.  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had complete VCAA notice been 
provided at an earlier time.  

The Board also notes that the veteran's service medical 
records and pertinent VA medical records have been obtained.  
The veteran was afforded a VA examination in November 2004 in 
response to the Board's December 2003 remand.  The Board has 
reviewed that report and finds that it substantially complies 
with the remand instructions.  The veteran was afforded 
another VA examination in January 2007, although the reason 
for this is unclear from the record.  While that examination 
does not fully comply with Board's remand instructions, the 
Board finds that the November 2004 report is sufficient.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. 384.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Analysis

The veteran's left fasciotomy residuals are currently 
assigned a 20 percent disability rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, which provides that a foot 
injury warrants a 20 percent rating if it is moderately 
severe or a 30 percent rating if it is severe.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

The evidence indicates that the primary symptomatology 
associated with the veteran's left foot fasciotomy residuals 
consists of pain.  In a July 2002 podiatry note, it was noted 
that the veteran complained of burning, tingling, and 
coolness of both feet.  The veteran reported to the November 
2004 examiner that he has pain every day, and he rated his 
level of pain at 6 to 7 out of 10.  The veteran reported on 
examination in January 2007 that he had a painful left heel 
with walking and with pressure.  However, the January 2007 
examiner reported that the veteran has pain only on walking 
more than one to two blocks, at which point he has to come to 
a stop and rest the foot until the pain resolves enough to 
continue walking.  The January 2007 examiner reported that 
the veteran takes no medicines for pain relief, as he has 
pain in the foot only should he do too much weightbearing.  
In November 2004, the veteran reported that he can walk about 
half a block before he has to sit down because of the left 
foot condition.  On examination in August 1997, the veteran 
reported that he could walk approximately a quarter of a mile 
before he fatigues and has to stop because of excruciating 
pain in his foot.  

The veteran's descriptions on various examinations are 
similar.  In essence, the veteran is limited by pain in the 
amount of ambulation and weightbearing he can endure.  This 
is certainly consistent with impairment of the left foot that 
is moderately severe.  However, the Board finds that the 
veteran's symptomatology does not more nearly approximate 
severe impairment, because the veteran's symptomatology is 
primarily sensory in nature, with only slight objective 
abnormality, and he retains substantial use of his foot even 
considering his symptoms.  

With respect to objective evidence of impairment, the January 
2007 examiner found that range of motion of the left ankle 
was entirely normal.  The veteran's gait was observed to be 
normal without use of assistive devices.  The examiner 
reported that the veteran wears no corrective devices, such 
as inserts.  Objectively, weight bearing was found to be even 
on both lower limbs.  There were no corns or calluses 
observed.  There were no swelling and no tenderness of the 
foot, other than the heel, which was tender to pressure.  

The November 2004 examiner noted that the veteran claimed to 
have a cane, but he did not bring it to the examination.  The 
Board notes that the veteran was observed at his January 1999 
hearing to have a cane.  The veteran complained to the 
November 2004 examiner of foot swelling and stated that he 
wears special shoes to accommodate this, but he stated that 
he did not wear orthotics in his shoes.  Although the 
examiner noted a mild shift in the weight bearing line, and 
there was one callus noted, there were no pronation deformity 
and no loss of the great arch of the foot. 

In sum, the objective evidence is quite minimal and indicates 
that the veteran maintains a significant ability to function 
despite his subjective symptoms.  Although the August 1997 VA 
examiner reported reduced range of motion of the left ankle 
in comparison to the right, with left dorsiflexion from 8 to 
18 degrees, plantar flexion from 8 to 28 degrees, as compared 
to the right, which had 8 to 28 degrees of dorsiflexion and 8 
to 38 degrees of plantar flexion, such limitation is 
apparently no longer present.  In any event, the veteran is 
not service connected for disability of the left ankle.  

The Board also notes that while the August 1997 VA examiner 
reported that the veteran was prone to flare-ups, the 
November 2004 examiner reported that these flares are not 
significant.  He further found that, with repetitive use, 
range of motion is not additionally limited by pain, fatigue, 
weakness, or lack of endurance.  This assessment appears to 
be consistent with the other medical evidence of record.  

With respect to occupational impairment, in his notice of 
disagreement, the veteran stated that his left foot 
disability makes it impossible for him to perform his job as 
a chef on a train.  However, the November 2004 examiner 
reported that the veteran was gainfully employed at that time 
and worked in a sitting position in a desk-like job.  In 
January 2007, the veteran reported that he was no longer 
employed; however, by his own admission, this was not due to 
his foot pain.  The examiner noted that, while the veteran 
was impaired for many activities, he was not impaired with 
respect to any of the essential activities of daily living, 
but only those that require walking more than one to two 
blocks.  

The Board notes by way of comparison that a 30 percent rating 
is for application for amputation of all of the toes under 
Diagnostic Code 5170.  A 40 percent rating represents 
complete loss of use of a foot under Diagnostic Code 5167.  
The evidence does not indicate that the veteran's 
symptomatology is of such severity, and he does not so 
contend.  

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected left foot 
disorder symptomatology.  However, his reports of pain rated 
at 6 or 7 out of 10 are entirely consistent with a finding of 
moderately severe impairment.    

The Board acknowledges that the veteran was granted Social 
Security disability for a portion of the period on appeal, 
due to "severe musculoskeletal impairments."  However, the 
March 1999 decision does not find that the veteran's left 
foot disability alone was considered severe, but that the 
totality of his musculoskeletal impairments, including back 
and neck disabilities, was considered severe.  Moreover, 
while the determination of the Social Security Administration 
(SSA) is certainly probative evidence in support of the 
veteran's claim, SSA regulations and administrative 
decisions, including its factual conclusions regarding the 
level of disability, are not necessarily binding on VA or the 
Board.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).

The Board has considered whether there is any other schedular 
basis for granting a higher rating for the functional 
impairment of the veteran's foot, but has found none.  

Finally, the Board has considered whether a separate 
disability rating is warranted for the veteran's surgical 
scars.  

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the skin.  VA's General Counsel, in 
a precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects. VAOPGCPREC 
7-2003 (Nov. 19, 2003).  The revised amended versions may 
only be applied as of their effective date and, before that 
time, only the former version of the regulation may be 
applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent 
rating is for assignment for superficial scars that are 
painful on examination.  A higher rating is not provided 
under that code.  Moreover, given the size and location of 
the scars, the criteria for a higher rating under other 
diagnostic codes applicable to scars are not met.  

The version of 38 C.F.R. § 4.118, Diagnostic Code 7804 in 
effect prior to September 2002 also provides a 10 percent 
rating for scars that are painful on objective demonstration.  

In November 2004, the scar was described as tender to the 
touch.  It was mobile, and not adherent to deeper tissue; 
there was no keloid formation.  There was pain upon pressure.  
The examiner noted a separate surgical scar from tarsal 
tunnel decompressive surgery.  That scar was approximately 11 
inches in length hooking around the medial malleolus.  The 
January 2007 VA examiner reported no tenderness of the foot 
other than that of the heel, although the examiner did not 
specifically discuss the scar.  On VA examination in August 
1997, there was tenderness over the scar, which measured 
eight inches in length on the medial aspect of the left foot.  
Based on the findings of the November 2004 and August 1997 
examiners, the Board concludes that a separate 10 percent 
rating is warranted for a painful surgical scar.  

Other Considerations

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalizations for his 
left foot disability and that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluations.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.  


ORDER

The Board having determined that the residuals of a left 
fasciotomy warrant a 20 percent rating for functional 
impairment of the foot and a separate 10 percent rating for a 
painful scar, the appeal is granted to this extent and 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


